DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 recites the limitation of "said data”.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, claims 1, 9, and 17 also recite the limitation of “a data structure” twice. Because there are several different recitations of said data in the independent claims, the claims are ambiguous. By adding numbering to the limitation, such as for example “first data, etc.” the claim(s) would be clarified as to which data element the claim(s) refer to. 

Claims 3 and 11 recites the limitation "said plurality”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
IN step 1, claim 1 falls within one of the four statutory categories since it is a process claim.
IN step 2A prong 1, claim 1 sets forth: …comprising data collated and collected from a plurality of regulators and a plurality of value chain participants, said data inclusive of data indicative of actual approval-request results of applications for regulatory approval; and predicting a probability that an application for regulatory approval by a value chain participant among said plurality of value chain participants will be approved by a regulator among said plurality of regulators based on said data collated and collected from said plurality of regulators …including said actual approval-request results of applications for regulatory approval. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.

particular, the claim only recites the following additional elements: configuring a data structure and contained in said data structure. These additional elements amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. See MPEP § 2106.05(h). These elements merely place the claims in the computer field by using generic computer elements/processes such as data structures.  Accordingly, these additional elements do not integrate the abstract idea into a practical application and thus, the claim is directed to an abstract idea.
IN step 2B, the claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional elements of configuring a data structure and contained in said data structure are generic computer elements/processes that amount to insignificant extra-solution activity and thus, the claim is not patent eligible.
Regarding dependent claim 2, the rejection of claim 1 is incorporated and further
IN step 2A prong 1 it recites: predicting potential items that may be missing in said application that are potentially needed by said particularly regulator for said regulatory approval of said application; and providing a summary of said potential items that may be missing in said application that are potentially needed by said regulator for said regulatory approval of said application. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.
IN step 2A prong 2, the claim does not include any additional elements that integrate the
judicial exception into a practical application. The claim is directed to an abstract idea.

amount to significantly more than the judicial exception. Accordingly, this claim is also
ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 3, the rejection of claim 1 is incorporated and further
IN step 2A prong 1 it recites: … said probability that said application by said value chain participant for said regulatory approval will be approved…said plurality over an interval of time. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements: improving an accuracy of said predicting and by analyzing results of said predicting. These elements merely recite the words “apply it” (or an equivalent) with the judicial exception, or merely including instruction to implement and abstract idea on a computer or merely using a computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). The elements as recited in the claim, attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result and thus the claim is directed to an abstract idea. 
IN step 2B, the claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of improving an accuracy of said predicting and by analyzing results of said predicting amounts to mere instructions to apply it (or an equivalent) using the judicial exception. Thus the claim is an abstract idea and this claim is also ineligible for the reasons set forth in connection with claim 1 above.

IN step 2A prong 1 it recites: predicting said probability that said application by said value chain participant for regulatory approval will be approved…. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element: utilizing a classification algorithm. This element recites only the idea of a solution or outcome i.e. the claim fails to recite details of how the solution to a problem is accomplished. See MPEP § 2106.05(f)(1).  The element of utilizing a classification algorithm lacks the requisite detail of how the classification algorithm is used to achieve the desired solution to the given problem. Because of this, the element is equivalent to the words “apply it” and thus the claim is an abstract idea. 
 IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of utilizing a classification algorithm amounts to mere instructions to apply it (or an equivalent) using the judicial exception. Thus the claim is an abstract idea and this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 5, the rejection of claim 1 is incorporated and further
IN step 2A prong 1 it recites: predicting said probability that said application by said value chain participant for regulatory approval will be approved…. All of these processes can practically be performed in the human mind as they require only observations, evaluations, 
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element: utilizing a machine learning engine. This element recites only the idea of a solution or outcome i.e. the claim fails to recite details of how the solution to a problem is accomplished. See MPEP § 2106.05(f)(1).  The element of utilizing a machine learning engine lacks the requisite detail of how the use of the machine learning engine is used to achieve the desired solution to the given problem. Because of this, the element is equivalent to the words “apply it” and thus the claim is an abstract idea. 
 IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of utilizing a machine learning engine amounts to mere instructions to apply it (or an equivalent) using the judicial exception. Thus the claim is an abstract idea and this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 6, the rejection of claim 1 is incorporated and further
IN step 2A prong 1 it recites: wherein…functions as a high volume correlation engine that as said high volume correlation engine…said high volume correlation engine constantly…in determining a predicted outcome. All of these processes relate to mathematical concepts such as mathematical relationships and/or are mental processes that can be practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim is an abstract idea.
See MPEP § 2106.05(f)(1).  The element of said machine learning engine lacks the requisite detail of how the use of the machine learning engine is used to achieve the desired solution to the given problem. Furthermore, the elements of takes in new data, and updates a value of each data element in said data structure, amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. See MPEP § 2106.05(h). These elements merely place the claims in the computer field by using generic computer elements/processes such as data manipulation and data structures. Thus the claim is an abstract idea. 
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of said machine learning engine amounts to mere instructions to apply it (or an equivalent) using the judicial exception. Furthermore, the elements of takes in new data, and updates a value of each data element in said data structure are generic computer elements/processes that amount to insignificant extra-solution activity. Thus the claim is an abstract idea and this claim is also ineligible for the reasons set forth in connection with claim 1 and 5 above.
Regarding dependent claim 7, the rejection of claim 1 is incorporated and further
 at least one of the following predicted outcomes: approval, denial, approved by said regulator but not by another regulator among said plurality of regulators, and undetermined.
IN step 2A prong 2, the claim does not include any additional elements that integrate the
judicial exception into a practical application. The claim is directed to an abstract idea.
IN step 2B the claim does not include any additional elements that are sufficient to
amount to significantly more than the judicial exception. Accordingly, this claim is also
ineligible for the reasons set forth in connection with claim 1 and 6 above.
Regarding dependent claim 8, the rejection of claim 1 is incorporated and further
IN step 2A prong 1 it recites: is based on specific regulatory criteria and published regulatory criteria.
IN step 2A prong 2, the claim does not include any additional elements that integrate the
judicial exception into a practical application. The claim is directed to an abstract idea.
IN step 2B the claim does not include any additional elements that are sufficient to
amount to significantly more than the judicial exception. Accordingly, this claim is also
ineligible for the reasons set forth in connection with claim 1 and 6 above.
Referring to independent claim 9, it is rejected on the same basis as independent claim 1
since they are analogous claims.
Referring to dependent claims 10-16, they are rejected on the same basis as
dependent claims 2-8 since they are analogous claims.
IN step 1, claim 17 falls within one of the four statutory categories since it is a machine claim.

IN step 2A prong 2, this judicial exception is not integrated into a practical application. In
particular, the claim only recites the following additional elements: provides a data structure and contained in said data structure. These additional elements amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. See MPEP § 2106.05(h). These elements merely place the claims in the computer field by using generic computer elements/processes such as data structures.  Accordingly, these additional elements do not integrate the abstract idea into a practical application and thus, the claim is directed to an abstract idea.
IN step 2B, the claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional elements of provides a data structure and contained in said data structure are generic computer elements/processes that amount to insignificant extra-solution activity and thus, the claim is not patent eligible.

IN step 2A prong 1 it recites: predict potential items that may be missing in said application that are potentially needed by said regulator for said regulatory approval of said application; and provide a summary of said potential items that may be missing in said application that are potentially needed by said regulator for said regulatory approval of said application.  All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.
IN step 2A prong 2, the claim does not include any additional elements that integrate the
judicial exception into a practical application. The claim is directed to an abstract idea.
IN step 2B the claim does not include any additional elements that are sufficient to
amount to significantly more than the judicial exception. Accordingly, this claim is also
ineligible for the reasons set forth in connection with claim 17 above.
Regarding dependent claim 19, the rejection of claim 17 is incorporated and further
IN step 2A prong 1 it recites:…of said probability that said application by said value chain participant for said regulatory approval will be approved by said at least one regulator among said plurality of regulators…said probability over time. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements: automatically improves an accuracy of said predicting and by analyzing results of said predicting. These elements merely recite the words “apply it” (or an equivalent) with the judicial exception, or merely including See MPEP § 2106.05(f). The elements as recited in the claim, attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result and thus the claim is directed to an abstract idea. 
IN step 2B, the claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of automatically improves an accuracy of said predicting and by analyzing results of said predicting amounts to mere instructions to apply it (or an equivalent) using the judicial exception. Thus the claim is an abstract idea and this claim is also ineligible for the reasons set forth in connection with claim 17 above.
 Regarding dependent claim 20, the rejection of claim 17 is incorporated and further
IN step 2A prong 1 it recites: leads to…in at least one data-processing system implementing said RCAP and said RCS. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements: improvements in a processing speed of a Page 47 of 49Attorney Docket No. 20170698US01 PATENT APPLICATIONprocessor, improvements in memory management, and improved power savings. As MPEP § 2106.05(a) details if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the 
IN step 2B, the claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of improvements in a processing speed of a Page 47 of 49Attorney Docket No. 20170698US01 PATENT APPLICATIONprocessor, improvements in memory management, and improved power savings are missing the explicit technical explanation of the asserted improvements in the specification and claim does not reflect the explicit technical explanation of the asserted improvements. Accordingly, the claim is an abstract idea and this claim is also ineligible for the reasons set forth in connection with claim 17 and 19 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKibbin et al US 2019/0026675 Al in view of Bender et al US 2019/0251492 Al.
Regarding claim 1, McKibbin teaches a method for automatically predicting a probability of regulatory compliance approval based on data contained in a data structure, comprising: 
configuring a data structure(McKibbin, para. 0052, “[T]he method 300 includes linking (creating a relationship, usually reciprocal, between objects within the ggDSI platform 104d) to design control object at step 310. This relationship is created by the user via a client/user ( e.g. client/user 102). It will be appreciated that the interface may allow a user to efficiently relate any ggObject to any other ggObject. For example, a user can use a GUI interface to link project ID PDProj-1, Harm (HM-3) source to document SOP555. In doing so, the user creates a reciprocal relationship between project ID PDProj-1, Harm (HM-3) source and
McKibbin teaches It will be appreciated that the interface may allow a user to efficiently relate any ggObject to any other ggObject (i.e. configuring a data structure)) comprising data collated and collected from a plurality of regulators(McKibbin, para. 0032, “[T]he system 100 further includes external data source 110. External data source 110 may be operably configured to access information on third party databases such as, for example, the U.S. Food and Drug Administrations, Form 483 repository, Inspection Classification Database, FDA's Electronic Reading Room-Warning Letters, US Food and Drug Administration Recall Information Database, FDA 510k and Premarket Approval Database, FDA Oasis Report for Import Refusals, FDA Inspection Observations Database, FDA Maude Database, Soladoc created and maintained databases (such as champion list of key words/ phrases, custom model and database of specific patterns), and other industry lists or databases available through third parties.” ) and a plurality of value chain participants(McKibbin, para. 0033, “The system 100 minimally requires the components described above. This minimal system may alternatively be referred to herein as the [‘]ggQMS Decision Support and Intelligence Platform,[’] or [‘]ggDSI.[’]  Note that as used herein, customer(s), user(s) or company are used interchangeably to identify operators of the ggDSI platform.” McKibbin teaches customer(s), user(s) or company are used interchangeably to identify operators of the ggDSI platform (i.e. plurality of value chain participants)), and predicting a probability that an application for regulatory approval by a value chain participant among said plurality of value chain participants will be approved by a regulator among said plurality of regulators based on said data collated and collected from said plurality of regulators(McKibbin paras. 0082-0084, “[T]he method 700 includes determining correlation, relevance, importance, risk and ggObject Correlation, Relevance and McKibbin teaches ggObject CRI score is derived through the combination of correlation, relevance, importance and risk to provide the outputs that have the highest probabilistic score (i.e. predicting a probability that an application for regulatory approval by a value chain participant among said plurality of value chain participants will be approved by a regulator among said plurality of regulators) the ggDSI platform 104d uses a phrase and pattern database (e.g. database 106) maintained by the ggDSI platform 104d as well as object metadata such as name, title, description, tag to look within the metadata and document file content to determine non-user specified relationships (i.e. based on said data collated and collected from said plurality of regulators)). 
	McKibbin does not teach: said data inclusive of data indicative of actual approval-request results of applications for regulatory approval; and contained in said data structure including said actual approval-request results of applications for regulatory approval.
However, Bender teaches said data inclusive of data indicative of actual approval-request results of applications for regulatory approval(Bender para. 0199, “The statistical model may be used for classifying previously submitted work permit applications as approved or Bender teaches classifying previously submitted work permit applications as approved or denied based on a hierarchal combination of variables from the previously submitted work permit applications (i.e. said data inclusive of data indicative of actual approval-request results of applications for regulatory approval)); and contained in said data structure including said actual approval-request results of applications for regulatory approval(Bender para. 0239, “The risk assessment module 1035 may use a statistical model to combine the probabilities (e.g. P(A and B)=P(A)xP(B) and P(A or B)=P(A)+P (B)-P(A and B). Accordingly, the risk assessment module 1035 may determine the risks associated with staffing a project based on the probabilities of individuals being approved to enter the country in a timeframe that meets the business needs based on historical approvals and current backlog of work.” Bender teaches based on historical approvals (i.e. including said actual approval-request results of applications for regulatory approval)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McKibbin’s method in view of Bender to teach: said data inclusive of data indicative of actual approval-request results of applications for regulatory approval; and contained in said data structure including said actual approval-request results of applications for regulatory approval. The motivation to do so would be to do sentiment analysis on applications to gage the regulatory environment(Bender para. 0028, “[G]iven that a current global, social, political, and economic climate could impact a country's priorities and immigration legislation, external trends from news feeds and other external publicly available information, such as publications by the government, industry and social media, may be used to 
Regarding claim 2, McKibbin in view of Bender teaches the method of claim 1 further comprising: predicting potential items that may be missing in said application that are potentially needed by said particularly regulator for said regulatory approval of said application(Bender para. 0221, “[T]he application optimization system1000 may leverage the methods taught in determining a probability of a temporary work application being granted, in accordance with the prediction system 100, and may look at different permutations of input that is entered by the applicant, and recommend changes to the application that can be used to optimize the work permit application ( e.g. improve a probability of acceptance by a governing body),as well as perform a risk assessment.” Bender teaches look at different permutations of input that is entered by the applicant, and recommend changes to the application that can be used to optimize the work permit application ( e.g. improve a probability of acceptance by a governing body) (i.e. predicting potential items that may be missing in said application that are potentially needed by said particularly regulator for said regulatory approval of said application)) ;and providing a summary of said potential items that may be missing in said application that are potentially needed by said regulator for said regulatory approval of said application(Bender para. 0225, “The analytics module 1031 may analyze those outputs using an algorithm that determines which of the attributes of the work permit application is negatively impacting the applicants probability of acceptance. The attributes may be the applicant discrete data inputs, received by the computing system 120, as entered by an applicant/user of device 110. In an exemplary embodiment, the attributes identified that may negatively impact the acceptance probability may include, but is not limited to, an employee job Bender teaches using an algorithm that determines which of the attributes of the work permit application is negatively impacting the applicants probability of acceptance. For example, embodiments of the analytics module 1031 may identify that a salary requested is too high for the host country, based on information gathered and curated in the third database 113, and that the salary request is lowering the probability of acceptance of the work permit application (i.e. providing a summary of said potential items that may be missing in said application that are potentially needed by said regulator for said regulatory approval of said application)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McKibbin with the above teachings of Bender for the same rationale stated at Claim 1.
Regarding claim 3, McKibbin in view of Bender teaches the method of claim 1 further comprising: improving an accuracy of said predicting said probability that said application by said value chain participant for said regulatory approval will be approved by analyzing results of said predicting said plurality over an interval of time(McKibbin, para. 0083, “It will be appreciated that when the outputs of the algorithms are presented to the user, the user has the ability to accept or dismiss to indicate through a feedback loop if the output is relevant to what they are trying to accomplish. It will be further appreciated that this feedback is feedback McKibbin teaches It will be further appreciated that this feedback is feedback into the customer part of the index as a way to learn and make the index data and algorithms increasingly accurate over time (i.e. improving an accuracy of said predicting said probability that said application by said value chain participant for said regulatory approval will be approved by analyzing results of said predicting said plurality over an interval of time)).
Regarding claim 4, McKibbin in view of Bender teaches the method of claim 1 further comprising predicting said probability that said application by said value chain participant for regulatory approval will be approved, utilizing a classification algorithm(Bender para. 0226, “The statistical model may be used for classifying previously submitted work permit applications as approved or denied based on a hierarchal combination of attributes from the previously submitted work permit applications, and the machine learning model using neural networks may be used for inferring and updating rules to be used for determining an optimizing action item that corrects a negative impact of the attribute causing the negative impact of the acceptance of the previously submitted work permit application.” Bender teaches The statistical model may be used for classifying previously submitted work permit applications as approved or denied based on a hierarchal combination of attributes from the previously submitted work permit applications (i.e. predicting said probability that said application by said value chain participant for regulatory approval will be approved, utilizing a classification algorithm)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McKibbin with the above teachings of Bender for the same rationale stated at Claim 1.
 predicting said probability that said application by said value chain participant for regulatory approval will be approved, utilizing a machine learning engine(Bender para. 0226, “The statistical model may be used for classifying previously submitted work permit applications as approved or denied based on a hierarchal combination of attributes from the previously submitted work permit applications, and the machine learning model using neural networks may be used for inferring and updating rules to be used for determining an optimizing action item that corrects a negative impact of the attribute causing the negative impact of the acceptance of the previously submitted work permit application.” Bender teaches the machine learning model using neural networks may be used for inferring and updating rules to be used for determining an optimizing action item that corrects a negative impact of the attribute causing the negative impact of the acceptance of the previously submitted work permit application (i.e. predicting said probability that said application by said value chain participant for regulatory approval will be approved, utilizing a machine learning engine)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McKibbin with the above teachings of Bender for the same rationale stated at Claim 1.
Regarding claim 6, McKibbin in view of Bender teaches the method of claim 5, wherein said machine learning engine functions as a high volume correlation engine that as said high volume correlation engine takes in new data, said high volume correlation engine constantly updates a value of each data element in said data structure in determining a predicted outcome(McKibbin para. 0077, “Referring now to FIG. 7, it is shown a method for managing compliance of regulated products, generally indicated at 700. In at least one McKibbin teaches FIG. 7 determining correlation, relevance, importance at step 712 (i.e. functions as a high volume correlation engine) FIG. 7 the method 700 includes receiving data at step 702 (i.e. that as said high volume correlation engine takes in new data) FIG. 7 determining quality events, possible outcomes, risks, alerts, at step 714; and, providing Outputs at step 716 (i.e. said high volume correlation engine constantly updates a value of each data element in said data structure in determining a predicted outcome)).
Regarding claim 7, McKibbin in view of Bender teaches the method of claim 6 wherein a predicted outcome of said high volume correlation engine comprises at least one of the following predicted outcomes: approval, denial, approved by said regulator but not by another regulator among said plurality of regulators, and undetermined(Bender para. 0199, “The statistical model may be used for classifying previously submitted work permit applications as approved or denied based on a hierarchal combination of variables from the previously submitted work permit applications. Embodiments of the statistical model may use a CHAID ( Chi-square Automatic Interaction Detector) decision tree. A decision tree may classify previously submitted applicant profiles as approved or refused based on a hierarchical combination of variables from the applicant profile and/or previously submitted applicant work permit application. The statistical model applied to the data stored in the first database 112 may assist the analytics module 132 in obtaining a preliminary prediction based on a select group of variables that contribute most significantly to the outcome.” Bender teaches The statistical model may be used for classifying previously submitted work permit applications as approved or denied based on a hierarchal combination of variables (i.e. predicted outcomes: approval, denial)).1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McKibbin with the above teachings of Bender for the same rationale stated at Claim 1.
Regarding claim 8, McKibbin in view of Bender teaches the method of claim 6, wherein predicted outcome is based on specific regulatory criteria and published regulatory criteria(Bender para. 0207, “External publicly available information may include news, releases, publications, social media posts, official government agency publication, reports, blogs, and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McKibbin with the above teachings of Bender for the same rationale stated at Claim 1.
Referring to independent claim 9, it is rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 10-16, they are rejected on the same basis as
dependent claims 2-8 since they are analogous claims.
Regarding claim 17, McKibbin teaches an apparatus for automatically predicting a probability of regulatory compliance approval based on data contained in a data structure, said apparatus comprising: 
an RCS (Regulatory Compliance System) that provides a data structure(McKibbin, para. 0052, “[T]he method 300 includes linking (creating a relationship, usually reciprocal,  to design control object at step 310. This relationship is created by the user via a client/user ( e.g. client/user 102). It will be appreciated that the interface may allow a user to efficiently relate any ggObject to any other ggObject. For example, a user can use a GUI interface to link project ID PDProj-1, Harm (HM-3) source to document SOP555. In doing so, the user creates a reciprocal relationship between project ID PDProj-1, Harm (HM-3) source and document SOP555, where both objects are analyzed when either of the objects is modified or otherwise affected.” McKibbin teaches It will be appreciated that the interface may allow a user to efficiently relate any ggObject to any other ggObject (i.e. an RCS (Regulatory Compliance System) that provides a data structure)) comprising data collated and collected from a plurality of regulators(McKibbin, para. 0032, “[T]he system 100 further includes external data source 110. External data source 110 may be operably configured to access information on third party databases such as, for example, the U.S. Food and Drug Administrations, Form 483 repository, Inspection Classification Database, FDA's Electronic Reading Room-Warning Letters, US Food and Drug Administration Recall Information Database, FDA 510k and Premarket Approval Database, FDA Oasis Report for Import Refusals, FDA Inspection Observations Database, FDA Maude Database, Soladoc created and maintained databases (such as champion list of key words/ phrases, custom model and database of specific patterns), and other industry lists or databases available through third parties.”), and an RCAP (Regulatory Compliance Approval Prediction) system for predicting a probability that an application by a value chain participant for regulatory approval will be approved by at least one regulator among a plurality of regulators based on said data collated and collected from said plurality of regulators(McKibbin paras. 0082-0084, “[T]he method 700 includes determining correlation, relevance, importance, risk and  McKibbin teaches ggObject CRI score is derived through the combination of correlation, relevance, importance and risk to provide the outputs that have the highest probabilistic score (i.e. an RCAP (Regulatory Compliance Approval Prediction) system for predicting a probability that an application by a value chain participant for regulatory approval will be approved by at least one regulator among a plurality of regulators) the ggDSI platform 104d uses a phrase and pattern database (e.g. database 106) maintained by the ggDSI platform 104d as well as object metadata such as name, title, description, tag to look within the metadata and document file content to determine non-user specified relationships (i.e. based on said data collated and collected from said plurality of regulators)).
McKibbin does not teach: said data inclusive of data indicative of actual approval-request results of applications for regulatory approval; and contained in said data structure including said actual approval-request results of applications for regulatory approval.  
However, Bender teaches said data inclusive of data indicative of actual approval-request results of applications for regulatory approval(Bender para. 0199, “The statistical  Bender teaches classifying previously submitted work permit applications as approved or denied based on a hierarchal combination of variables from the previously submitted work permit applications (i.e. said data inclusive of data indicative of actual approval-request results of applications for regulatory approval)); and contained in said data structure including said actual approval-request results of applications for regulatory approval(Bender para. 0239, “The risk assessment module 1035 may use a statistical model to combine the probabilities (e.g. P(A and B)=P(A)xP(B) and P(A or B)=P(A)+P (B)-P(A and B). Accordingly, the risk assessment module 1035 may determine the risks associated with staffing a project based on the probabilities of individuals being approved to enter the country in a timeframe that meets the business needs based on historical approvals and current backlog of work.” Bender teaches based on historical approvals (i.e. including said actual approval-request results of applications for regulatory approval)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McKibbin’s method in view of Bender to teach: said data inclusive of data indicative of actual approval-request results of applications for regulatory approval; and contained in said data structure including said actual approval-request results of applications for regulatory approval. The motivation to do so would be to do sentiment analysis on applications to gage the regulatory environment(Bender para. 0028, “[G]iven that a current global, social, political, and economic climate could impact a country's priorities and immigration legislation, external trends from news feeds and other external publicly available information, such as publications by the government, industry and social media, may be used to ).   
Regarding claim 18, McKibbin in view of Bender teaches the apparatus of claim 17 wherein said RCAP is further configured to: predict potential items that may be missing in said application that are potentially needed by said regulator for said regulatory approval of said application(Bender para. 0221, “[T]he application optimization system1000 may leverage the methods taught in determining a probability of a temporary work application being granted, in accordance with the prediction system 100, and may look at different permutations of input that is entered by the applicant, and recommend changes to the application that can be used to optimize the work permit application ( e.g. improve a probability of acceptance by a governing body),as well as perform a risk assessment.” Bender teaches look at different permutations of input that is entered by the applicant, and recommend changes to the application that can be used to optimize the work permit application ( e.g. improve a probability of acceptance by a governing body) (i.e. predicting potential items that may be missing in said application that are potentially needed by said regulator for said regulatory approval of said application)); and provide a summary of said potential items that may be missing in said application that are potentially needed by said regulator for said regulatory approval of said application(Bender para. 0225, “The analytics module 1031 may analyze those outputs using an algorithm that determines which of the attributes of the work permit application is negatively impacting the applicants probability of acceptance. The attributes may be the applicant discrete data inputs, received by the computing system 120, as entered by an applicant/user of device 110. In an exemplary embodiment, the attributes identified that may negatively impact the acceptance probability may include, but is not limited to, an employee job  Bender teaches using an algorithm that determines which of the attributes of the work permit application is negatively impacting the applicants probability of acceptance. For example, embodiments of the analytics module 1031 may identify that a salary requested is too high for the host country, based on information gathered and curated in the third database 113, and that the salary request is lowering the probability of acceptance of the work permit application (i.e. provide a summary of said potential items that may be missing in said application that are potentially needed by said regulator for said regulatory approval of said application)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McKibbin with the above teachings of Bender for the same rationale stated at Claim 17.
Regarding claim 19, McKibbin in view of Bender teaches the apparatus of claim 17 wherein said RCAP automatically improves an accuracy of said predicting of said probability that said application by said value chain participant for said regulatory approval will be approved by said at least one regulator among said plurality of regulators by analyzing results of said predicting said probability over time(McKibbin, para. 0083, “It will be appreciated that when the outputs of the algorithms are presented to the user, the user has the ability to accept or dismiss to indicate through a feedback loop if the output is relevant to McKibbin teaches It will be further appreciated that this feedback is feedback into the customer part of the index as a way to learn and make the index data and algorithms increasingly accurate over time (i.e. automatically improves an accuracy of said predicting of said probability that said application by said value chain participant for said regulatory approval will be approved by said at least one regulator among said plurality of regulators by analyzing results of said predicting said probability over time)).
Regarding claim 20, McKibbin in view of Bender teaches the apparatus of claim 19 wherein said improvement of said accuracy in said predicting by said RCAP over time leads to improvements in a processing speed of a processor, improvements in memory management and improved power savings in at least one data-processing system implementing said RCAP and said RCS (Bender para. 0262, “Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources ( e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.” Bender teaches Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources(e.g., processing) (i.e. leads to improvements in a processing speed of a processor) Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources(e.g., memory) (i.e. improvements in memory management) Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources(e.g., storage, applications, virtual machines) (i.e. improved power savings)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McKibbin with the above teachings of Bender for the same rationale stated at Claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Costas US 2018/0053128 Al (detailing method and system for the collection of documents that belong to a regulatory corpus, and the building of a data structure that will capture the relationships between their constituent parts)
Goodlett et al. US 2004/0193634 Al (detailing systems and methods of managing regulatory information using submittal components to achieve a regulatory objective)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129

/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.